NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 14, and 15 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent No. 7,313,739 to Menon et al. (hereinafter “Menon”).

Menon discloses:
1. An integrated circuit comprising:
(a) core circuitry having parallel scan paths, the scan paths having serial stimulus inputs and serial response outputs (column 3, lines 52-55 and Fig. 6, Scanin and Scanout);
(b) a test serial input and a test serial output (column 3, lines 45-51 and Fig. 5, TDI, TDO);

(d) comparator circuitry having parallel inputs coupled to the scan parallel outputs, having parallel inputs coupled to the serial response outputs, and having comparator outputs (column 1, lines 52-53, column 4, lines 47-51, and Fig. 2, comparator 220); and
(e) fail circuitry having inputs coupled to the comparator outputs and having a fail output (column 2, lines 6-24 and Fig. 2, fail trace buffer 225).

2. The integrated circuit of claim 1 in which the fail circuitry has a serial input coupled to the test serial input and has a serial output coupled to the test serial output (Fig. 2, input from FSM 215 and Scanout output).

3. The integrated circuit of claim 1 in which the scan input register includes a scan frame input register (column 3, lines 35-38 and lines 52-61).

4. The integrated circuit of claim 1 in which the scan input register includes a scan frame input register having a stimulus section (column 1, lines 49-52 and Fig. 2, FSM 215 to Data In).



6. The integrated circuit of claim 1 in which the scan input register includes a scan frame input register having a command section (Fig. 6, Func_In to BST cell 605).

14. The integrated circuit of claim 1 including controller circuitry having an input coupled to the scan input register and having a control output coupled to the comparator circuitry (Fig. 1, JTAG TAP controller).

15. The integrated circuit of claim 1 in which the scan input register has a serial output and including multiplexer circuitry having an input coupled to the scan input register serial output (column 4, lines 52-59 and Fig. 8, output MUX 815).

Allowable Subject Matter
Claims 7-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.